Citation Nr: 0333404	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-04 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Propriety of reduction from a 20 percent to a 0 percent 
disability evaluation for service-connected disability of the 
lumbar spine.

2.  Entitlement to a compensable evaluation for service-
connected disability of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from July 1971 to January 
1976.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which reduced the evaluation of the veteran's service-
connected traumatic arthritis of the lumbar spine from 20 to 
0 percent disabling.  The veteran filed a timely notice of 
disagreement, and the RO provided a statement of the case 
(SOC).  In April 2002 the veteran perfected his appeal.  A 
supplemental statement of the case (SSOC) was provided by a 
Decision Review Officer (DRO) at the RO in April 2003, and 
the issue was subsequently certified to the Board.  

The Board believes that the veteran is seeking both 
restoration of a 20 percent evaluation for his traumatic 
arthritis of the lumbar spine and an increased evaluation for 
that disability.  Although this issue has been characterized 
by the RO solely as an increased-rating claim, the Board 
notes that the restoration claim also appears to have been 
specifically adjudicated by the RO in the March 2002 SOC.  In 
that document, the RO specifically cited to provisions 
applicable to that issue, including 38 C.F.R. § 3.105 (2003).  
The Board therefore believes that we may proceed to decide 
both the restoration and increased-rating claims without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


FINDINGS OF FACT

1.  In a rating decision dated in July 2001, the RO reduced 
the 20 percent evaluation in effect for traumatic arthritis 
of the lumbar spine to 0 percent, effective July 6, 2001.

2.  The reduction of the evaluation of the traumatic 
arthritis from 20 to 0 percent did not result in a reduction 
in the overall compensation payments being made to the 
veteran, because the RO also increased the evaluation for 
another service-connected disability from 10 percent to 30 
percent in the July 2001 rating decision, effective from a 
date earlier than the reduction.

3.  The current medical evidence of record shows that 
veteran's traumatic arthritis of the lumbar spine is 
essentially asymptomatic.


CONCLUSIONS OF LAW

1.  The reduction from a 20 percent to a 0 percent disability 
evaluation for service-connected traumatic arthritis of the 
lumbar spine was properly effected and was supported by the 
record.  38 U.S.C.A. § 5112 (b)(6) (West 2002); 38 C.F.R. 
§ 3.105(e), 3.344(a), (c) (2003).

2.  The criteria for an evaluation in excess of 0 percent for 
traumatic arthritis of the lumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.71a, Diagnostic 
Codes 5010, 5292 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000).  This statute substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97, now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2003).  Changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  In addition, VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In the present case, the appellant was notified of the 
provisions of the VCAA, of VA's duty to assist, and of the 
evidence needed to support his claim in correspondence from 
the RO dated in June 2001.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (VA must communicate with claimants 
as to the evidentiary development requirements of the VCAA).  
See also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(Board must identify documents which establish compliance 
with VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  That regulation is therefore inoperative.  

In the present case, the June 2001 correspondence advised the 
veteran to submit any supportive documentation within 60 
days, rather than one year.  However, inasmuch as more than 
one year has passed, and VA has obtained additional evidence 
since that time, the provisions of the Federal Circuit's 
decision in PVA, supra, have been fulfilled.  Therefore, and 
for the reasons discussed above, the Board finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Factual Background

Service medical records indicate that the veteran reported a 
history of low back pain at entrance into service.  His 
entrance examination revealed normal posture, with no 
objective evidence of muscle spasm.  He had full range of 
motion and no tenderness about the lumbar spine.  X-rays of 
the his lumbar spine were within normal limits.  He was found 
fit for military service.  The veteran intermittently 
complained of back pain during service.  He was involved in 
an automobile accident in January 1975.  At the time of the 
accident, he complained of low back pain and was diagnosed 
with low back strain.  In September 1975 the veteran was 
afforded a separation examination, at which time he continued 
to report recurrent back pain.  

The RO issued a rating decision in April 1976 that granted 
the veteran service connection for traumatic arthritis of the 
lumbar spine, evaluated as 10 percent disabling.  In a rating 
decision dated in September 1990 the RO increased the 
evaluation of the veteran's traumatic arthritis of the lumbar 
spine from 10 to 20 percent disabling, effective in August 
1989.  

In March 2000 the veteran filed a claim, through his 
representative, seeking an evaluation in excess of 20 percent 
for his service-connected traumatic arthritis.  He was 
afforded a VA examination in April 2000 that revealed no 
tenderness of the paraspinous musculature.  He had range of 
motion to 45 degrees on flexion; to 15 degrees on extension; 
lateral flexion to 35 degrees; and rotation to 35 degrees.  
X-rays of the veteran's lumbar spine revealed degenerative 
spondylosis with narrowed L3-4 and L4-5 discs with spurs.  
Straightening of the normal lordotic curvature was also 
noted.  The veteran was diagnosed with traumatic arthritis of 
the lumbar spine.  

The RO issued a rating decision in June 2000 that continued 
to evaluate the veteran's traumatic arthritis as 20 percent 
disabling.  

In January 2001, through his representative, the veteran 
filed another claim seeking an increased rating, in pertinent 
part, for his service-connected back disorder.  

VA outpatient treatment records dated from February to August 
2000 included undated stress tests that noted musculoskeletal 
impairment.  A clinical note dated in May 2000 indicated that 
the veteran was unable to perform regular exercises due to 
low back pain.  

The veteran was afforded a VA examination in July 2001.  The 
examiner, Dr. W, reported having previously examined the 
veteran in November 1997 and April 2000, and provided a 
detailed background of the veteran's history, from his in-
service injuries to the present.  Clinical evaluation at the 
present examination revealed no tenderness in the lumbar 
paraspinous areas of the lumbar spine.  The veteran had range 
of motion to 95 degrees on flexion; to 35 degrees on 
extension; to 40 degrees on lateral flexion; and to 35 
degrees on rotation.  The examiner specifically noted that 
the veteran's range of motion was painless.  X-rays of the 
veteran's lumbosacral spine resulted in an impression of 
spondylosis and small spurs at L5, and mild degenerative 
spondylosis with narrow discs at L3-4.  No diagnosis was 
made.  The examiner noted history of a motor vehicle accident 
while on active duty, involving the veteran's being in 
traction for two weeks.  It was noted that the veteran had no 
history of fracture, and that X-ray evidence revealed recent 
degenerative changes but showed no physical evidence of 
disability or loss of function at the present time.  

In a rating decision dated in July 2001 the RO reduced the 
evaluation of the veteran's service-connected traumatic 
arthritis from 20 to 0 percent disabling, effective July 6, 
2001.  In that same rating decision, the RO granted an 
increased evaluation, from 10 percent to 30 percent, 
effective from June 22, 2000, for another disorder.  The 
effect of those actions was to raise the veteran's combined 
service-connected disability rating from 30 percent to 40 
percent from June 2000 to July 2001, and then reduce the 
combined rating to 30 percent from July 2001.  A copy of the 
rating decision was transmitted to the veteran and his 
representative via a notice letter from the RO in August 
2001.

The August 2001 notification letter showed the changes in the 
veteran's monthly compensation entitlement, including changes 
effected in the aforementioned rating decision and other 
changes due to legislative rate increases and reductions due 
to the attainment of majority and completion of school by his 
dependent child.  The enclosed July 2001 rating decision 
noted that, because no overall reduction in compensation 
benefits flowing to the veteran would ensue from the 
simultaneous actions taken therein, it was not necessary to 
undertake additional due process procedures in connection 
with the reduction in evaluation for the back.  The SOC 
issued by the RO in March 2002 also contained a notation that 
the reduction to zero percent would not effect a reduction in 
the compensation flowing commensurate with the combined 
service-connected disability rating.

The veteran was afforded another VA examination by Dr. W in 
August 2002, who noted that the claims file was not 
available, but that he had reviewed the previous records and 
examinations by him.  The physician recounted the in-service 
and post-service history, and the findings on previous 
examinations.  Upon current clinical evaluation, Dr. W noted 
that his findings were negative for any signs of paraspinous 
muscle spasm, tenderness, or discoloration.  His range of 
motion was to 95 degrees on flexion; to 35 degrees on 
extension; to 45 degrees on lateral flexion; and to 35 
degrees on rotation.  The veteran was able to heel-toe walk 
without difficulty, and his deep tendon reflexes were equal 
and symmetrical bilaterally.  Because previous X-rays had 
noted normal findings in 1992, and mild degenerative changes 
and spondylolysis and joint space narrowing in 2000, the 
examiner decided to order repeat X-rays.  The report of X-
rays taken that same day indicates normal findings in the 
lumbar spine.  The examiner's final diagnosis consisted of a 
narrative comment that there was no evidence of physical 
disability, loss of function, or other clinical evidence of 
traumatic arthritis of the lumber spine.  

The SSOC issued by the RO in April 2003 confirmed the 
assignment of the zero percent evaluation for service-
connected traumatic arthritis of the lumbar spine.


III.  Discussion

A.  Propriety of reduction from 20 percent to zero percent

Pursuant to the provisions of 38 C.F.R. § 3.105(e), where the 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
latest address of record of the contemplated action and 
furnished detailed reasons therefore, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Unless otherwise provided, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  

The RO issued a rating decision in April 1976 that granted 
the veteran service connection for traumatic arthritis of the 
lumbar spine, evaluated as 10 percent disabling.  In a rating 
decision dated in September 1990, the RO increased the 
evaluation of the veteran's traumatic arthritis of the lumbar 
spine from 10 to 20 percent disabling, effective August 23, 
1989.  

After the veteran filed a claim in January 2001 seeking an 
increased rating for his back disability, the RO, in a rating 
decision dated in July 2001, reduced the evaluation of the 
veteran's service-connected traumatic arthritis from 20 to 0 
percent disabling, effective in July 2001.  However, because 
the RO also increased another rating to 30 percent, effective 
from June 2000, his combined evaluation was temporarily 
raised to 40 percent during the interim period, and then 
reduced from 40 to 30 percent from July 2001.  These actions 
were all effected in the same rating decision, and therefore 
the veteran did not experience an actual diminution in the 
monthly compensation checks which he had been receiving.

The Board further notes that, under the provisions of 38 
C.F.R. § 3.344(a), (c), regarding stabilization of disability 
ratings, an evaluation which has been in effect for a period 
of five years or more shall not be reduced on the basis of a 
single examination, or upon examinations that are less full 
and complete than the examination(s) upon which the previous 
evaluation was assigned.  

In the present case, the RO met both requirements for a 
proper reduction in the disability rating for the veteran's 
back disorder.  First, it complied with 38 C.F.R. § 3.344(a) 
because it based the reduction upon both outpatient records 
and a VA examination obtained after the veteran filed his 
claim for an increased rating, and even obtained another 
examination thereafter.  Second, because the overall net 
result of the July 2001 rating decision was to maintain the 
veteran at a combined 30 percent compensable rating for his 
service-connected disabilities, which is the same combined 
rating which he had before the decision was issued, the RO 
properly determined that the special notice procedures in 38 
C.F.R. § 3.105(e) were inapplicable.  See VAOPGCPREC 71-91 
(Nov. 7, 1991); see also VAOPGCPREC 29-97 (Aug. 7, 1997).

Having decided that the procedure required to reduce the 
veteran's disability rating for his service-connected back 
disability was correctly followed by the RO, the Board turns 
to the question of whether the evidence supported the 
reduction of the 20 percent disability evaluation.  We 
conclude that the medical evidence required the reduction in 
the rating.  Based upon the February to August 2000 VA 
outpatient reports, augmented by the July 2001 VA examination 
(which showed no loss of normal function), the RO was 
justified in finding that the back disability did not warrant 
a compensable rating.  A more detailed discussion of those 
findings is contained in the section below, as to whether a 
rating above 0 percent is warranted.

B.  Entitlement to an increased rating

The veteran contends that his traumatic arthritis of the 
lumbar spine is more disabling, and he is in disagreement 
with the RO's reduction of his rating from 20 percent to zero 
percent.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010, 
5292.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Arthritis, including traumatic arthritis, is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Pursuant to DC 
5003, arthritis, when established by X-ray evidence, is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  

Limitation of the lumbar spine is evaluated pursuant to the 
provisions of DC 5292, under which slight limitation of the 
lumbar spine is to be evaluated as 10 percent disabling.  
Moderate limitation of motion is evaluated as 20 percent 
disabling, and severe limitation of motion of the lumbar 
spine is evaluated as 40 percent disabling.  Where the 
requirements for a compensable evaluation are not met, a zero 
percent rating is assigned.  See 38 C.F.R. § 4.31.

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6. 

In the present case, the competent medical evidence of record 
pertinent to the current claim for an increased rating, which 
the veteran filed in January 2001, includes VA examinations 
conducted in July 2001 and August 2002.  Clinical evaluation 
of the veteran in July 2001 and August 2002 revealed range of 
motion to 95 degrees on flexion; to 35 degrees on extension; 
to 40 degrees on lateral flexion; and to 35 degrees on 
rotation, all without pain.  There was no objective evidence 
of tenderness in the lumbar paraspinous or lumbar spine 
areas.  X-rays of the veteran's lumbar spine in July 2001 
revealed some spondylosis and narrowing disc space.  However, 
the August 2002 X-ray findings were characterized as 
essentially normal.  

Although the April 2000 VA examination revealed greater 
limitation of motion, the Board notes that said findings are 
more than three years old and no longer represent an accurate 
picture of the veteran's current level of disability.  See 
Francisco, supra.  In fact, in the two most recent VA 
examination reports, the VA examiner, who was the same 
physician, specifically stated that there is no evidence of 
physical disability, loss of function, or other evidence of 
traumatic arthritis of the lumbar spine.  

In short, the veteran has no objective evidence of 
tenderness, and manifests a full range of motion without 
pain.  In addition, the most recent X-rays are of an 
essentially normal lumbar spine.  We recognize that the 
veteran's representative has argued, in his November 2003 
Brief, that previous X-rays showed arthritic changes, which 
cannot have "disappeared."  The Board accepts the fact that 
different readers of X-ray films may reach different 
interpretive results.  Nevertheless, even assuming that there 
are, in fact, arthritic changes of some extent in the 
veteran's low back, the clinical findings on two consecutive 
VA examinations show no objective evidence of physical 
impairment resulting from any such condition.  Therefore, the 
Board finds that the veteran's service-connected traumatic 
arthritis of the lumbar spine is not disabling to a degree 
which warrants a compensable evaluation.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In the present case, the competent medical evidence of record 
is negative for any objective evidence of tenderness.  In 
July 2001 the VA examiner specifically noted that the veteran 
had no pain on motion.  Again, as noted above the VA examiner 
specifically stated in July 2001 and August 2002 that there 
was no evidence of physical disability or loss of function.  
We note the representative's assertion that, because the 
examiner did not have the claims file at the August 2002 
examination, the examination is inadequate.  However, the 
same physician had examined the veteran previously, with 
review of the claims file, and at the August 2002 examination 
he provided a full discussion of the veteran's history as 
well as medical records and previous examinations, from 
records available at the medical facility where the 
examinations and treatment were received.

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's service-connected traumatic 
arthritis of the spine does not warrant a higher evaluation 
due to pain and functional loss.  See 38 C.F.R. § § 4.40, 
4.45, 4.59.  See also DeLuca, supra.  Moreover, based upon 
the essentially negative findings reported on the two most 
recent VA examinations, the Board observes that other 
diagnostic codes are not applicable to the veteran's back 
disorder at this time, such as DC 5289 (ankylosis), DC 5293 
(intervertebral disc syndrome), or DC 5295 (lumbosacral 
strain). 


ORDER

Reduction from a 20 percent to a 0 percent disability 
evaluation for service-connected disability of the lumbar 
spine was proper, and the appeal is denied.

A compensable evaluation for service-connected disability of 
the lumbar spine is not warranted, and the appeal is denied.  




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



